         Case 1:07-cr-00124-AT Document 225 Filed 08/19/21 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: ____________________
                                                               DATE FILED: __8/19/2021

              -against-
                                                                  07 Cr. 124-1 (AT)
EMMANUEL ORUCHE,
                                                                  ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The Government shall respond to Defendant’s motion for sentence modification pursuant
to 18 U.S.C. § 3582(c), ECF No. 223, by September 1, 2021.

       SO ORDERED.

Dated: August 19, 2021
       New York, New York
